ICJ_139_Avena-Interpretation_MEX_USA_2008-07-16_ORD_01_NA_02_EN.txt.             JOINT DISSENTING OPINION OF JUDGES
                 OWADA, TOMKA AND KEITH



   1. To our great regret we find ourselves unable to support the Order
 or provisional measures adopted by the Court (para. 80 II (a)). Humani-
 arian considerations which clearly underlie the decision cannot override
 he legal requirements of the Statute of the Court. In our view Mexico
has not demonstrated in its Application for interpretation that there is “a
difference of opinion between the Parties as to those points in question in
 he judgment in question which have been decided with binding force”
 Interpretation of Judgments Nos. 7 and 8 (Factory at Chorzów), Judg-
ment No. 11, 1927, P.C.I.J., Series A, No. 13, p. 11).
   2. The Order of the Court of today adds no additional protection,
additional to that already provided by the Court in its 2004 Avena Judg-
ment to those Mexican nationals whose rights under Article 36 (1) of the
Vienna Convention on Consular Relations were breached by the United
States and who are thus entitled to receive review and reconsideration of
 heir convictions and sentences.

   3. There can be no doubt that if any of the 51 Mexican nationals, men-
 ioned in the Avena Judgment, is executed without receiving the review
and reconsideration of his conviction and sentence, the United States will
be in breach of its international obligation as determined by this Court in
paragraph 153 (9) of its Judgment.


                                    *
 4. The Court in its Judgment in Avena and Other Mexican Nationals
(Mexico v. United States of America), ruled
     “that the appropriate reparation in this case consists in the obliga-
     tion of the United States of America to provide, by means of its own
     choosing, review and reconsideration of the convictions and sen-
     tences of the Mexican nationals referred to in subparagraphs (4), (5),
     (6) and (7) above, by taking account both of the violation of the
     rights set forth in Article 36 of the [Vienna] Convention [on Consu-
     lar Relations] and of paragraphs 138 to 141 of this Judgment”
     (I.C.J. Reports 2004 (I), p. 72, para. 153 (9)).
In those paragraphs the Court, among other things, emphasizes that the
review and reconsideration should be effective and, accordingly, should
 ake account of the violation of the rights set forth in the Convention and

34

of the possible prejudice caused by the violation ; further, full weight
must be given to the violation of the treaty rights, whatever may be the
outcome of the review and reconsideration.
   5. The United States acknowledges without reservation the interna-
 ional obligation arising from the Judgment. The President of the United
States made that clear in his memorandum of 28 February 2005. He
“determined . . . that the United States will discharge its international
obligations under [the Avena Judgment] by having state courts give effect
 o the decision”. Before the Court, the Agent of the United States empha-
sized the obligation the United States has to comply with the Judgment.
   6. As the Agent also recognized, however, the efforts of the United
States Government to ensure compliance have so far not been successful,
except, as Mexico informed the Court, in the case of one of the 51 Mexi-
can nationals a state court concluded that the petitioner had been preju-
diced in the sentencing phase, but not at trial, by the lack of consular
notification, and the death penalty was commuted, and in the case of a
second, this time without court process, the state Governor commuted
 he death sentence in exchange for the offender’s agreement to waive his
right to review and reconsideration under the Avena Judgment. The
attempt to achieve compliance in respect of all the other Mexican nation-
als by way of the President’s determination was however found to be un-
successful by a decision of the Supreme Court of the United States given
on 25 March 2008 : it held that neither this Court’s Judgment nor the
President’s Memorandum constitutes directly enforceable federal law
overriding limitations imposed by state law (Medellín v. Texas, 128 S. Ct.
1346 (2008)).
   7. In the three months following the failure of that proposed means of
achieving compliance with the Judgment, the United States executive has
adopted a more specific approach, particularly to the Governor and Attor-
ney General of Texas, in respect both of Mr. Medellín, whose execution
has been set by a District Court in Texas for 5 August this year, and more
generally of other Mexican nationals. Two days before the hearing in the
current proceeding began, the Attorney General and the Secretary of State
of the United States sent a joint letter to the Governor of Texas in which
 hey say that “the United States seeks the help of the State of Texas” to
give effect to the Avena Judgment. The letter concludes as follows :

       “We continue to seek a practical and timely way to carry out our
     nation’s international legal obligation, a goal that the United States
     needs the assistance of Texas to achieve. In this connection, we
     respectfully request that Texas take the steps necessary to give effect
     to the Avena decision with respect to the convictions and sentences
     addressed therein. We would appreciate the opportunity to discuss
     possible mechanisms for compliance with the Avena decision with
     you or your representatives.”



35

The Agent of the United States assured the Court, at the hearing on
19 June 2008, that the discussions referred to in the last sentence had
already begun.
   8. It is clear that if those and other efforts to achieve an effective
means of review and reconsideration fail and one of the Mexican nation-
als is executed before that review and reconsideration is undertaken and
completed, the United States would be in breach of its international obli-
gation under the Avena Judgment. The Agent clearly acknowledged that
at the hearing.
   9. We too earnestly trust that effective ways of implementing the
Avena Judgment will be found by the federal and relevant state authori-
 ies of the United States with the result that the Mexican nationals
receive the effective review and reconsideration of their convictions and
sentences as required by the Judgment. In that we are completely at one
with all the other Members of the Court.

                                    *
   10. This request for the indication of provisional measures was filed by
Mexico along with its Application requesting interpretation of para-
graph 153 (9) (set out in paragraph 4 above) of the Judgment in the
Avena case. The provisional measures sought by Mexico and ordered by
 he Court have exactly the object we have just stated — that none of the
five Mexican nationals is to be put to his death unless his conviction and
sentence have been effectively reviewed and reconsidered as required by
 he 2004 Avena Judgment. The provisional measure indicated in the
Court’s Order reads as follows :
       “The United States of America shall take all measures necessary
     to ensure that Messrs. José Ernesto Medellín Rojas, César Roberto
     Fierro Reyna, Rubén Ramírez Cárdenas, Humberto Leal García,
     and Roberto Moreno Ramos are not executed pending judgment on
     the Request for interpretation submitted by the United Mexican
     States, unless and until these five Mexican nationals receive review
     and reconsideration consistent with paragraphs 138 to 141 of the
     Court’s Judgment delivered on 31 March 2004 in the case concern-
     ing Avena and Other Mexican Nationals (Mexico v. United States
     of America).” (Para. 80 II (a).)
   11. That Order is subject to a time-limit which is inherent in its pro-
visional character : the measures have effect only until the Court has
given its judgment on the Application for interpretation. The Order is
also limited to the five named Mexican nationals. The international obli-
gation arising from the Avena Judgment and set out in paragraph 1
above, by contrast, is not subject to either limit. It continues until the
convictions and sentences of all 51 Mexican nationals have been effec-
 ively reviewed and reconsidered.


36

   12. In our opinion, provisional measures are not available in this case
because we consider, for reasons we give later, that Mexico has not dem-
onstrated on any standard that its Application requesting interpretation
 s capable of falling within Article 60 of the Statute of the Court. It has
not demonstrated even on a provisional basis that there may be a dispute
about the meaning or scope of paragraph 153 (9) of the Judgment, the
subject of the Application for interpretation. Accordingly, the Applica-
 ion requesting interpretation should be dismissed at this stage as inadmis-
sible. There would then be no pending proceeding and no rights under
 hat proceeding to be preserved as required by Article 41 of the Statute,
and the request for provisional measures made under that provision
would as a consequence have to be dismissed.
   13. Article 60 provides as follows :
        “The judgment is final and without appeal. In the event of dispute
     as to the meaning or scope of the judgment, the Court shall construe
     it upon the request of any party.”
In its Application requesting interpretation, Mexico contends that a “dis-
pute” has arisen between it and the United States about whether the obli-
gation stated in paragraph 153 (9) of the Avena Judgment is an obliga-
 ion of result — as it, Mexico, contends — or an obligation of means,
which is how, in Mexico’s view, the United States understands the obli-
gation (Application, paras. 5, 52, 57 and 59). It is for the Applicant, in its
Application requesting interpretation, to indicate, in terms of Arti-
cle 98 (2) and (3) of the Rules of Court, “the precise point or points in
dispute as to the meaning or scope of the judgment” and its supporting
contentions. In its Application for interpretation, under the heading The
Interpretation Requested,
       “59. The Government of Mexico asks the Court to adjudge and
     declare that the obligation incumbent upon the United States under
     paragraph 153 (9) of the Avena Judgment constitutes an obligation
     of result as it is clearly stated in the Judgment by the indication that
     the United States must provide ‘review and reconsideration of the
     convictions and sentences’ but leaving it the ‘means of its own
     choosing’ ;
     and that, pursuant to the foregoing obligation of result,
     1. the United States must take any and all steps necessary to pro-
         vide the reparation of review and reconsideration mandated by
         the Avena Judgment ; and
     2. the United States must take any and all steps necessary to ensure
         that no Mexican national entitled to review and reconsideration
         under the Avena Judgment is executed unless and until that
         review and reconsideration is completed and it is determined that
         no prejudice resulted from the violation.”

That proposed interpretation, we observe, does not differ in any essential

37

element from what the Judgment expressly states as the obligation of the
United States in paragraph 153 (9) (para. 4 above).
   14. The obligation of result imposed by the Judgment, according to
Mexico, means that the United States must take any and all steps neces-
 ary to provide the review and reconsideration mandated by the Judgment.
The Agent and counsel of the United States made it clear before the Court
 hat the United States understands its obligation in exactly those terms,
and as an obligation of result. The correspondence before the Court, both
preceding and following the Application requesting interpretation, shows
 he United States as continuing to be engaged, as it was earlier when it
promulgated the President’s determination and participated in the related
court proceedings based on it in Texas and the United States Supreme
Court, in attempting to establish effective review and reconsideration. The
United States has not contested and does not contest in any way its obliga-
 ion to achieve that result of effective review and reconsideration. It is
plain that, the Presidential determination having failed to achieve the
 ntended result, the United States is obliged to continue to pursue other
possibilities. Mexico has proposed some possible methods but the decision
of the United States not to pursue those possibilities indicates no more
 han differences about methods of implementation. It is striking that the
correspondence between the Parties is all about various ways of imple-
menting or giving effect to the obligation. We cannot see any showing at
all in that correspondence or elsewhere that the Parties are in dispute over
 he meaning or scope of the obligation stated in paragraph 153 (9).
   15. In its Application, Mexico also calls attention to the failure of the
Texas courts to provide the required effective review and reconsideration.
That failure has culminated so far in the scheduling by a Texas court of
 he date and time for the putting to death of Mr. Medellín. According to
Mexico,
       “Texas, a constituent state of the United States, does not recog-
     nize that the obligation to comply subjects its own law to that of
     binding international law.”
In its oral submissions, Mexico, contending, by reference to Article 4 of
 he International Law Commission’s Draft Articles on State Responsibil-
 ty for Internationally Wrongful Acts that in international law the con-
duct of the Texas authorities was to be treated as an act of the United
States, stated as follows :
       “Texas is the United States. And by scheduling Mr. Medellín’s
     execution before he has received the remedy mandated by this Court
     in Avena, Texas has unmistakably communicated its disagreement
     with Mexico’s interpretation of the Judgment. Texas clearly does not
     believe that it has an obligation of result . . . ”

That amounts to a dispute, Mexico says, between it and the competent
organs and authorities in the State of Texas.

38

   16. The proposition of law on which Mexico relies is not relevant in
 his context. It helps to determine the existence or not of the international
responsibility of a State for a breach of international law when the breach
 s committed by an organ exercising public functions, whatever position
 hat organ holds in the organization of the State. Undoubtedly, as the
United States accepts, if the Texas authorities go ahead and put Mr.
Medellín to death before the required review and reconsideration is car-
ried out, the United States will be in breach of its international obliga-
 ions. But it does not follow that Mexico and the United States are in
dispute about the meaning or scope of the Avena Judgment simply
because the Texas authorities have so far not given effect to the obliga-
 ion of the United States under the 2004 Judgment.

  17. For the purposes of Article 60 of the Statute of the Court, as gen-
erally in international law and practice, it is the Executive of the State
 hat represents the State and speaks for it at the international level. Other
organs, whether part of the central government or of a territorial unit,
unless otherwise authorized, do not. Since Mexico must found its Appli-
cation on a dispute with the United States Executive about the scope or
meaning of the Judgment at the international level, it cannot depend in
 hat respect on any position taken by the authorities of Texas. It must
point to a dispute with the United States Executive and it has failed to do
 hat.

   18. The Court in its Order states that, while it seems that both Parties
regard paragraph 153 (9) of the Avena Judgment as an international obli-
gation of result, they nevertheless apparently hold differing views as to
 he meaning and scope of that obligation of result, namely, whether that
understanding is shared by all United States federal and state authorities
and whether that obligation falls upon those authorities (Order, para. 55).
We disagree with this finding, which appears to be essential to the reason-
 ng supporting the Order, for two reasons. First, whether the understand-
 ng is shared by all federal and state authorities is a matter of fact and
does not give rise to any matter of interpretation. Second, the issue
whether the obligation “falls upon those authorities” is not one of inter-
pretation which was raised by Mexico in exchanges with the United
States or in its Application ; it accordingly has not become the subject of
dispute with the United States. We would also note that the obligation
stated in paragraph 153 (9) is stated as “an obligation of the United
States of America”, completely in accordance with principle and consist-
ent practice, reflected for instance in subparagraphs (4), (5), (6), (7) and
 8) as well as (9) of paragraph 153.


  19. We turn to differences in the wording of provisions of the Statute
which in the English text uses the word “dispute”. The French text of
Articles 36 (6) and 60 of the Statute uses the word “contestation” while,

39

by contrast, Article 36 (2) about the jurisdiction of the Court and Article
38 about its function use “différend”, with the English text using “dis-
pute” in all four provisions. We note that “contestation” is also used in
Article 36 (6) concerning “disputes” (the word used in English) about
 urisdiction. The Spanish text uses three expressions, “las controversias”,
 n both Articles 36 (2) and 38, “disputa” in Article 36 (6) and “desac-
uerdo” in Article 60. The Chinese text uses the one word, “zhēngduān”,
meaning dispute in all four provisions. And the Russian text uses the one
word, “spor” meaning dispute, in all four. Given those differences between
 he equally authentic texts of the Statute we do not see the differences
between the particular English and French words as significant.




  20. We are however prepared to accept the argument that in the con-
 ext of Article 60 the requirement of “dispute [or “contestation”] as to the
meaning or scope of the judgment” as compared with “all legal disputes”
or “such disputes” in Articles 36 (2) and 38 has a wider connotation. As
 he Permanent Court of International Justice indicated in 1927, less may
be required by Article 60 in terms of any formal manifestation of the dis-
pute. But the Parties still in fact have to show themselves as holding
opposite views in regard to the meaning or scope of the Judgment of the
Court. Further, as the Permanent Court, reading Article 60 in the context
of Article 59, went on to say:

       “The natural inference to be drawn is that the second sentence of
     Article 60 was inserted in order, if necessary, to enable the Court to
     make quite clear the points which had been settled with binding
     force in a judgment, and, on the other hand, that a request which
     has not that object does not come within the terms of this provision.
     In order that a difference of opinion should become the subject of a
     request for an interpretation under Article 60 of the Statute, there
     must therefore exist a difference of opinion between the Parties as to
     those points in the judgment in question which have not been
     decided with binding force.” (Interpretation of Judgments Nos. 7 and
     8 (Factory at Chorzów), Judgment No. 11, 1927, P.C.I.J., Series A,
     No. 13, p.11, applied by the Court in Application for Revision and
     Interpretation of the Judgment of 24 February 1982 in the Case con-
     cerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya)
     (Tunisia v. Libyan Arab Jamahiriya), Judgment, I.C.J. Reports
     1985, pp. 217-218, para. 46.)
As this Court said in 1950, a dispute, in the sense of Article 60, “requires
a divergence of views between the parties on definite points” (Request for
Interpretation of the Judgment of 20 November 1950 in the Asylum Case,
Judgment, I.C.J. Reports 1950, p. 403). As those cases make clear and

40

principle dictates, it is for the Court, and not for one of the Parties, to
decide whether dispute or contestation exists ; see also e.g., Applicability
of the Obligation to Arbitrate under Section 21 of the United Nations
Headquarters Agreement of 26 June 1947, Advisory Opinion, I.C.J.
Reports 1988, p. 27. The Parties, in the circumstances of this case, cannot
on any basis be seen as “holding opposite views in regard to the meaning
or scope” of paragraph 153 (9) of the 2004 Judgment.


   21. We conclude that Mexico has not satisfied that requirement of
Article 60 of the Statute that it demonstrate the existence of a dispute
about the meaning or scope of the Judgment.
   22. It follows that in our opinion the Application requesting interpre-
 ation should be dismissed. As a consequence, the request for provisional
measures which is designed to protect rights asserted in that Application
would no longer have a purpose and should also be dismissed. We
accordingly voted against subparagraphs I and II (a) of the operative
clause of the Order (para. 80).
   23. We have voted in favour of subparagraphs II (b) and III, on the
basis that the Court has made the two primary decisions and the other
 wo are consequential on them.

                                     *
  24. We conclude with two comments. First, on the decision of Mexico
 o initiate these proceedings, we cannot fail to record our full understand-
 ng of the great concern of the Government of Mexico and the people it
represents, a concern manifested in its good faith attempts, including its
bringing of the proceedings, to protect its nationals.

   25. Second, we repeat our earnest trust that effective ways of imple-
menting the Avena Judgment will be found by the federal and relevant
state authorities of the United States with the result that the Mexican
nationals receive the effective review and reconsideration of their convic-
 ions and sentences as required by the Judgment.

                                             (Signed) Hisashi OWADA.
                                              (Signed) Peter TOMKA.
                                             (Signed) Kenneth KEITH.




41

